IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

          TRACY LYNN HARRIS v. HENRY STEWARD, WARDEN

                    Appeal from the Circuit Court for Lake County
                      No. 12CV9813 R. Lee Moore, Jr., Judge




                No. W2013-00207-CCA-R3-HC - Filed August 6, 2013


The Petitioner, Tracy Lynn Harris, appeals the Circuit Court of Lake County’s denial of his
pro se petition for writ of habeas corpus. The State has filed a motion requesting that this
Court affirm the trial court’s judgment pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals. Following our review, we grant the State’s motion and affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

A LAN E. G LENN, J., delivered the opinion of the Court, in which C AMILLE R. M CM ULLEN
and R OGER A. P AGE, JJ., joined.

Tracy Lynn Harris, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Clarence E. Lutz, Assistant
Attorney General, for the Appellee, Henry Steward, Warden.

                              MEMORANDUM OPINION

       In March 2000, the Petitioner pled guilty to first degree felony murder and aggravated
rape. Pursuant to the plea agreement, he received a sentence of life imprisonment without
the possibility of parole for the murder conviction and a concurrent sentence of twenty years
on the aggravated rape conviction. In November 2000, the Petitioner filed a pro se petition
for post-conviction relief. The post-conviction court summarily dismissed the petition, and
the Petitioner sought no appeal from this decision.

       In July 2006, the Petitioner filed a petition for writ of habeas corpus in which he
contended that the judgment on his aggravated rape conviction was illegal because it failed
to provide that he was also sentenced to community supervision for life. The trial court
denied the petition but remanded the case to the convicting court for entry of an amended
judgment on the aggravated rape conviction reflecting a sentence of community supervision
for life. This Court affirmed the trial court’s order on appeal. See Tracy Lynn Harris v.
Worthington, No. E2008-02363-CCA-R3-HC, 2010 Tenn. Crim. App. LEXIS 542 (Tenn.
Crim. App., at Knoxville, June 29, 2010), perm. app. denied (Tenn. Nov. 17, 2010). On
January 20, 2011, an amended judgment was entered on the Petitioner’s aggravated rape
conviction providing that “[p]ursuant to 39-13-524 the defendant is sentenced to community
supervision for life following sentence expiration.”

       In May 2011, the Petitioner filed a pro se petition for post-conviction relief from the
amended judgment alleging that the amended judgment breached the plea agreement and
violated a newly established constitutional right as announced in Ward v. State, 31 S.W.3d
461 (Tenn. 2010). The post-conviction court summarily dismissed the petition, and this
Court affirmed the dismissal. See Tracy Lynn Harris v. State, No. W2011-01578-CCA-R3-
PC, 2011 Tenn. Crim. App. LEXIS 940 (Tenn. Crim. App., at Jackson, Dec. 21, 2011), perm.
app. denied and ordered not for citation (Tenn. Apr. 12, 2012).

       In December 2012, the Petitioner filed a second petition for writ of habeas corpus in
which he contended that the amended judgment for the aggravated rape conviction imposing
community supervision for life was illegal as the sentence was imposed eleven years after
he entered his guilty plea and that the amended judgment failed to include the appropriate
number of pretrial credits. On January 3, 2013, the trial court entered an order denying and
dismissing the petition. This appeal followed.

        A prisoner is guaranteed the right to habeas corpus relief under Article I, section 15
of the Tennessee Constitution. See also T.C.A. § 29-21-101, et seq. However, the grounds
upon which a writ of habeas corpus may be issued are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). “Habeas corpus relief is available in Tennessee only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant’s sentence of imprisonment or other restraint has
expired.” Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). “[T]he purpose of a habeas
corpus petition is to contest void and not merely voidable judgments.” Id. at 163. A void
judgment “is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83. In contrast,

       a voidable judgment is facially valid and requires the introduction of proof

                                             -2-
       beyond the face of the record or judgment to establish its invalidity. Thus, in
       all cases where a petitioner must introduce proof beyond the record to establish
       the invalidity of his conviction, then that conviction by definition is merely
       voidable, and a Tennessee court cannot issue the writ of habeas corpus under
       such circumstances.

Hickman v. State, 153 S.W.3d 16, 24 (Tenn. 2004) (internal citation and quotations omitted);
see also Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007). Moreover, it is the
petitioner’s burden to demonstrate, by a preponderance of the evidence, that the judgment
is void or that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        If the habeas corpus court determines from the petitioner’s filings that no cognizable
claim has been stated and that the petitioner is not entitled to relief, the petition for writ of
habeas corpus may be summarily dismissed. See Hickman, 153 S.W.3d at 20. Further, the
habeas corpus court may summarily dismiss the petition without the appointment of a lawyer
and without an evidentiary hearing if there is nothing on the face of the judgment to indicate
that the convictions are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).

        The Petitioner failed to comply with the mandatory statutory requirements for filing
a petition for writ of habeas corpus. Although the Petitioner attached a copy of the amended
judgment, his petition is not verified by affidavit, and he did not provide copies of his
previous application for writ of habeas corpus. See T.C.A. § 29-21-107. While the record
includes a statement by the Petitioner, it is not a verified affidavit. The statutory
requirements for the contents of a petition for a writ of habeas corpus are mandatory and
failure to meet those requirements warrants dismissal of the petition. See Hickman, 153
S.W.3d at 21. The trial court properly denied the petition based upon the Petitioner’s failure
to comply with the mandatory statutory requirements.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, it is ordered that the State’s motion is granted.
The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.




                                               -3-
      _________________________________
      ALAN E. GLENN, JUDGE




-4-